           Case 2:17-cr-00037-FB Document 669 Filed 01/31/20 Page 1 of 1
Appellate Case: 19-4147 Document: 010110298046 Date Filed: 01/30/2020 FILEDPage: 1
                                                               United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                    Tenth Circuit

                              FOR THE TENTH CIRCUIT                              January 30, 2020
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                             No. 19-4147
                                                        (D.C. No. 2:17-CR-00037-FB-1)
  CLAUD R. KOERBER,                                                (D. Utah)

        Defendant - Appellant.
                       _________________________________

                                       ORDER
                          _________________________________

        This matter is before the court upon review of the entry of appearance filed by

 retained counsel for the appellant. The court issues two directives in light of the apparent

 change of representation for the appellant:

        1. The district court shall not transmit a record on appeal to this court at this time.

        2. On or before February 6, 2020, the appellant’s current appointed counsel must

           file an appropriate motion in this court regarding the status of continuing its

           representation of the appellant.

 Proceedings in this appeal, including prospectively briefing on the merits, will be tolled

 pending resolution of the status of the appellant’s representation.


                                                Entered for the Court
                                                CHRISTOPHER M. WOLPERT, Clerk


                                                by: Lara Smith
                                                    Counsel to the Clerk
